.




    PRiCE      DASIEL
    ATTORSEY    GESZRAL
                                            March

                    Hon. R. E. Beasley,             oplnlon No. v-521 ;
                    County Audzltor   :
                    Collln county                   Re: Maxbuum compensation
                    MoKlnnep,'Texas    I:               of Justices of the
                                                        Peace In Collin Coun-
                                                        ts*
                    Dear Sir:
                              You have requested this office to reirderan
                    opinion on the above subject matter In answer to the
                    following questions:
                               “1. What is the mixlmum fees that a
                          if:;;:; of the Peace in Collln County may
                                                                      .:
                               "2. What application,.ifany, is to
                          be made of Article 3891, as to a Justice
                          of the Peace in Collln County since the
                          1945 revision of Article 3883, Sectlon.3?"
                             Collin County has a population of 47,190 in-
                   habitants aacording to the last preceding Federal Cen-
                   -sus,and its precinct officers are compensated on a fee
                   basis.
                              Article 3883 Va. C. S., as amended by Senate
                    Bill 209, Aats of the 43rd'Leglslature,1933, page.734,
                    proyided, in part, as follows8
                                                                       ,'
                              “3. In counties containingas many
                         as thirty-seven thousand five hundred and
                         one (37,501)and not more than sixty thou-
                         sand (60,000) Inhabitants,or containing ..~" :
                         a cltg of over twenty-five thousand (25,-
                         000) Inhabitants: County Judge, District
                         or Criminal District Attorney, Sheriff,
                         County Clerk, County Attorney, District
                         Clerk, Tax Collector, Tax Assessor, or the
                         Assessor and Collector of Tsxes, ThiFty-
                         five Hundred ($3500.00)Dollars.each;Jus-
                         tice of the Peace and Constable,Einhteen
Hoi~ R~.2. Beasley, page 2   (V-521)


     Hundred (318000.00)Dollars each." (Emphasis
     OWS)
          Article 3891 Va. C. S.; as amended by House
a111 595, Acts of the 44th Legislature,1935, provided,
in part, as follows:
          "Each officer named in this Chapter
     shall first out of the current fees of Ns
     office Day or be ?Jaidthe amount allowed 'i.l,L,,.,....
   ,,himunder the provisionsof Article 3883,..     ‘~:,
    .tog&ther.wlththe salaries of his assis- ~,':,!i,::G
     tants and deputies, and authorizedexpenses
     under Arf;lcle3899, and the amount neces-
     sary to cover costs of premium on whatever
     surety bond may be required by law. If the. i:::~ci
     current fees of such office collectedIn
     any year be more than the amount needed to
 -,,,
    :pay the amounts ab@+zipeoifled; same shall -,, .
  ', be deemed excess-fees;'&ndshall b,e.dispoi-'
                                                .,.t.l'.
     ed of In the manner hereinafterprovldkd.
          !In cotiti& contaikg as n&y 89, .p,Iil
     l&L&y-seven thotisand;five hundred and.
     one (37,501)and not more than sixty thou-!"'
     sand.(60,000),or containinga city of
     over fwenty-fivetQousatid(25,000)inhab- .,,:
     ltants, district zind.kotityofficersnam-
     ed herein shall retaln,'on&-thirdof such. .:.'-
                                                ',
                                                 i
     excess fees until such one-third, togeth-
     er with the amount specified in,Article
   . 3883; amounts to FortvL$wo Rundred and
.~_ Fifty-Dollars ($4250). Precinct officers ."".I   ,:
     shall retain one-thirduntil such one-third,', : .:
     toaether-
     cle 3883, amounts to Twenty-twoHundred
     bollars ($2200):: (Emphasisours)
          Article 3883, V. C. 31, was amended ln.i&'
b House Bill 549, Acts of the.49th Legislature,page
5x1 so as to allow Justices.of the Peace'and consta-
ble; $2400.00.ea~h~ Article':3891 was also amended in.
1945 b Senate Bill 123,.A&s'qf the 4gth'LeglslatWe,
;;t;o;5:
       4, by adding.?0 Artlc~B.3891the follotiingpro-
      :               :" ', a
          "The ~o&nls~~&ers Court Is hereby. I,~'
     authorlz6d,~,.whe~
                     in,thelr judgment'the 1.
     flnancla&'~condltion:
                        of.,$hecounty and the. :
                            i..',
          .I.      .' .'..~.
                          '.;'i,
                               :...
                                 ,. ~..   .,_*
     .   .


,’

             ~a.               R. B. Beasley, page~'4 '(v-521) '                                                  " "'        '


                               3   IS $2750.00. Article'3891,however, ,'I
                               di:s not affect the base fees of Justices
                               of the Peace until the Commissioners1Court
                               of Collin County has allowed the increase
                               provfded for in Senate Bill 123, Acts of
                               the 49th Legislature,page 244.
                                                                                                    Youq   very truly,
                                                                                           ':A!M'ORNEY
                                                                                                    GEXERAL OF TEXAS

                                                   .,,,~,

             JR:m-                   I         _    ‘.




                                                                                      :.
                                                         ,._..                       “~
                         ‘..
                         :                                                                 : APPROVED:
                     .,
                      ..
               .,,.
                  ,' .       ,', ~'
                    ,c.: .~.

                     .. ;.                                                                                 ':
                     ..i
                      .,
                                                                                                                         '~
                                                                                           ,I   '.     .'.
                                                                                                        :~
                         : I. ~.                                           ..
                                                                                 '~

                     .          .;
                                                                 : .

                                                                       .
                                                                                .”                                :.

                                         ‘.’                                                    1

                                                                                                                ’ .

                                                                 ,     .,.